Name: Commission Regulation (EC) No 564/2002 of 2 April 2002 amending the specification of two names appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs, and amending the specification of a name appearing in the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 (Marchfeldspargel/Baena/Lammefjordsgulerod)
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  marketing;  economic geography
 Date Published: nan

 Avis juridique important|32002R0564Commission Regulation (EC) No 564/2002 of 2 April 2002 amending the specification of two names appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs, and amending the specification of a name appearing in the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 (Marchfeldspargel/Baena/Lammefjordsgulerod) Official Journal L 086 , 03/04/2002 P. 0007 - 0010Commission Regulation (EC) No 564/2002of 2 April 2002amending the specification of two names appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs, and amending the specification of a name appearing in the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 (Marchfeldspargel/Baena/Lammefjordsgulerod)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 2796/2000(2), and in particular Article 9 thereof,Whereas:(1) In accordance with Article 9 of Regulation (EEC) No 2081/92, the Austrian Government has requested in respect of the name "Marchfeldspargel", registered as a protected geographical indication by Commission Regulation (EC) No 1263/96(3) supplementing the Annex to Commission Regulation (EC) No 1107/96 of 12 June 1996 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92(4), as last amended by Regulation (EC) No 1778/2001(5), the amendment of the description of the product and the addition of a number of varieties of asparagus.(2) In accordance with Article 9 of Regulation (EEC) No 2081/92, the Spanish Government has requested in respect of the name "Baena", registered as a protected designation of origin by Regulation (EC) No 1107/96 the amendment of the definition of the geographical area, in particular the addition of a village, "Castro del RÃ ­o", and of the description of the product.(3) In accordance with Article 9 of Regulation (EEC) No 2081/92, the Danish Government has requested in respect of the name "Lammefjordsgulerod", registered as a protected geographical indication by Commission Regulation (EC) No 2400/96 of 17 December 1996 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92(6), as last amended by Regulation (EC) No 245/2002(7), the amendment of the definition of the geographical area, in particular the addition of three small areas "Sidinge Fjord, KlintsÃ ¸ and Svinninge Vejle", of the evidence of origin and of the link.(4) Following examination of the three requests for amendment, it has been decided that the amendments concerned are not minor.(5) In accordance with the procedure laid down in Article 9 of Regulation (EEC) No 2081/92 and since the amendments are not minor, the Article 6 procedure applies mutatis mutandis.(6) It has been decided that the amendment in the three cases complies with Regulation (EEC) No 2081/92. No statement of objection, within the meaning of Article 7 of the Regulation, has been sent to the Commission following the publication in the Official Journal of the European Communities(8) of the above names.(7) Consequently, these amendments must be registered and published in the Official Journal of the European Communities,HAS ADOPTED THIS REGULATION:Article 1The amendments set out in the Annex to this Regulation shall be registered and published in accordance with Article 6(4) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 324, 21.12.2000, p. 26.(3) OJ L 163, 2.7.1996, p. 19.(4) OJ L 148, 21.6.1996, p. 1.(5) OJ L 240, 7.9.2001, p. 6.(6) OJ L 327, 17.12.1996, p. 11.(7) OJ L 39, 9.2.2002, p. 12.(8) OJ C 60, 24.2.2001, p. 15 (Lammefjordsgulerod) and OJ C 63, 28.2.2001, p. 5 (Marchfeldspargel and Baena).ANNEXAUSTRIAMarchfeldspargelAmendments: Annex 2 of specification:- point 5: "Description of properties":for: "White and violet asparagus may not exceed 21 cm in length, violet-green and green asparagus may not exceed 25 cm in length",read: "White and violet asparagus may not exceed 22 cm in length, violet-green and green asparagus may not exceed 25 cm in length";- point 5: "Description of raw materials":The following varieties are to be added:German: "Eposs, Ravel, Ramos"French: "Viola"United States of America varieties: "Mary Washington";- point 5: "Description of characteristics distinguishing the product from comparable products": The sentences "White and violet asparagus may not exceed 21 cm in length. Comparable products are 22 cm" are to be deleted.SPAINBaena- In the paragraph "Description",for: Oils with this name are of the following types:Type A: Maximum acidity: 0,5 °. Pleasant sweet fruity flavour.Type B: Maximum acidity: 0,9 °. Pleasant sweet fruity flavour.Type C: Maximum acidity: 1,3 °. Smooth sweet flavour.Type D: Maximum acidity: 1 °. Intense fruity and bitter almond flavour.The colour of these oils will range from golden yellow to deep green. They will also have the following technical characteristics:Peroxide value: Maximum 0,15K270: Maximum 0,1 %Humidity: Maximum 0,1 %,Impurities: Maximum 0,1 %,read: Oils with this name are of the following types:Type A: Maximum acidity: 0,4 °. Intense fruity, slightly bitter almond aroma and flavour.Type B: Maximum acidity: 1 °. Pleasant and sweet ripely fruity aroma and flavour.The two types of virgin oil may range in colour from greenish yellow to golden yellow.They will also have the following technical characteristics:Peroxide value: Maximum 15 meg of active oxygen per kg of oil.Absorbency in the ultraviolet K270: Maximum 0,1 %Humidity: Maximum 0,1 %Impurities: Maximum 0,1 %.- In the paragraph "Geographical area":where it reads: "Baena, Luque, DoÃ ±a MencÃ ­a, Nueva Carteya and Zuheros.",add: "Castro del RÃ ­o".DENMARKLammefjordsgulerod- Geographical area:for: The Lammefjord carrot comes from the reclaimed area of the Lammefjord, which is physically delimited by the Ringkanal and the Audebo dam. Lammefjord is situated in Odsherred on Zealand, Denmark,read: The Lammefjord carrot comes from the reclaimed area of the Lammefjord, which is physically delimited by the Ringkanal and the Audebo dam. Lammefjord is situated in Odsherred on Zealand, Denmark. Svinninge Vejle is part of the drained Lammefjord at the innermost end of the fjord. The area was drained before Lammefjord, primarily because it was narrow and shallow. Sidinge Fjord is also a reclaimed area of Isefjord, located north of Lammefjord. KlintsÃ ¸ is the northernmost area. This was originally a fjord but the mouth was blocked by natural silting. The area is also surrounded by drainage channels.- Proof of origin:for: Lammefjord carrots must be washed and packed by approved washing enterprises on Lammefjord, which is where documentary evidence of origin is kept. One of the conditions imposed on an approved washing enterprise is that records are kept of receipt of carrots from the growing location and there is a clear physical separation of Lammefjord carrots from any other carrots. The Plantedirektorat's IP check is a further check on these conditions.,read: Lammefjord carrots must be washed and packed by approved washing enterprises on Lammefjord, which is where documentary evidence of origin is kept. One of the conditions imposed on an approved washing enterprise is that records are kept of receipt of carrots from the growing location and a clear physical separation of Lammefjord carrots from any other carrots grown on normal sandy soil outside the named areas is guaranteed. The Plantedirektorat's IP check is a further check on these conditions.- Link:for: The reclamation of the Lammefjord commenced in 1873. It created exceptionally good agricultural land, given that the former bed of the fjord was mainly silt and therefore very rich in nutrients. The nutrients were created by dead plants and animals falling to the seabed over the millennia and becoming silt (in some places over 20 metres deep). The silt contained sand and also clay particles. Large areas of Lammefjord are more or less free of stones and the large numbers of old mussel and oyster shells give a naturally high calcium content.The former shore zones have sandy soil; the sand has been polished and is smoother and rounder than in classic sandy soils. All the above conditions are of significance for the cultivation of the Lammefjord carrot.,read: The first area to be drained in the Lammefjord region was Sidinge Fjord. Then Svinninge Vejle was drained and the reclamation of the largest area, Lammefjord, commenced in 1873. The last area to be drained was KlintsÃ ¸. It created exceptionally good agricultural land, given that the former bed of the fjord was mainly silt and therefore very rich in nutrients. The nutrients were created by dead plants and animals falling to the seabed over the millennia and becoming silt (in some places over 20 metres deep). The silt contained sand and also clay particles. Large areas of Lammefjord are more or less free of stones and the large numbers of old mussel and oyster shells give a naturally high calcium content.The former shore zones have sandy soil; the sand has been polished and is smoother and rounder than in classic sandy soils, which means that the carrots do not have cracks in them when they are picked. The dull grey colour which is a characteristic of normal sandy soil carrots is therefore avoided. All the above conditions are of significance for the cultivation of the Lammefjord carrot.